—Appeal from an amended decision of the Workers’ Compensation Board, filed May 6, 1998, which ruled that claimant sustained an accidental injury in the course of his employment and awarded workers’ compensation benefits.
Claimant, a grocery store manager, developed a psychiatric disorder as a result of working prolonged hours and undertaking additional responsibilities in order to compensate for personnel cutbacks and scheduling changes. The Workers’ Compensation Board rejected the employer’s contention that claimant’s condition did not constitute an “injury” within the meaning of Workers’ Compensation Law § 2 (7) and ruled that claimant sustained an accidental injury within the course of his employment. We affirm. Pursuant to Workers’ Compensation Law § 2 (7), the term “injury” does not include an injury which is a direct consequence of a personnel decision involving a disciplinary action, work evaluation, job transfer, demotion or termination. Here, the undisputed testimony and medical evidence that claimant’s psychiatric condition was caused by ongoing job-related stress and not by a personnel decision which altered or threatened his job status constitutes substantial evidence to support the conclusion that claimant sustained an accidental injury (cf., Matter of Meyers v Teachers Coll., 199 AD2d 623).
Cardona, P. J., Mikoll, Mercure, Crew III and Peters, JJ., concur. Ordered that the amended decision is affirmed, without costs.